77981: Case View
	
	
	
	
	
		

	
	
	
	

	
		
	
	
	
     

	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	
	

	
	
	 
	







	








Nevada
Appellate Courts








Appellate Case Management System




C-Track, the browser based CMS for Appellate Courts











			
			
				
				
					Case Search
				
			
				
				
					Participant Search
				
			
			
		

























Cases


							
								Case Search
							
						

							
								Participant Search
							
						








20-31554: This document is currently unavailable. If you need a copy of this document, please contact Clerk's Office at (775)684-1600.	

Disclaimer: The information and documents available here should not be relied upon as an official record of action.Only filed documents can be viewed.  Some documents received in a case may not be available for viewing.Some documents originating from a lower court, including records and appendices, may not be available for viewing.For official records, please contact the Clerk of the Supreme Court of Nevada at (775) 684-1600.



Case Information: 77981


Short Caption:IN RE: FRASIER FAMILY TRUSTCourt:Supreme Court


Lower Court Case(s):Washoe Co. - Second Judicial District - PR1600128Classification:Civil Appeal - General - Other


Disqualifications:Case Status:Remittitur Issued/Case Closed


Replacement:Panel Assigned:
					Panel
					


To SP/Judge:SP Status:


Oral Argument:Oral Argument Location:


Submission Date:06/24/2020How Submitted:On Record And Briefs








+
						Party Information
					


RoleParty NameRepresented By


AppellantAmy Frasier WilsonKerry St. Clair Doyle
							(Doyle Law Office, PLLC)
						


Reference PartyJordan Dana Frasier Family Trust


RespondentBradley L. Frasier, M.D.
					In Proper Person
				


RespondentJanie L. MulrainMichael A Rosenauer
							(Michael A. Rosenauer Ltd.)
						


RespondentNori Frasier
					In Proper Person
				


RespondentPremier Trust, Inc.G. David Robertson
							(Robertson, Johnson, Miller & Williamson)
						


RespondentStanley H. Brown, Jr.Patrick R. Millsap
							(Wallace & Millsap LLC)
						Barnet Resnick
							(Vogt/Resnick/Sherak, LLP)
						Fred M. Wallace
							(Wallace & Millsap LLC)
						





Docket Entries


DateTypeDescriptionPending?Document


01/28/2019Filing FeeFiling Fee Paid. $250.00 from Doyle Law Office.  Check no. 5231. (SC)


01/28/2019Notice of Appeal DocumentsFiled Notice of Appeal. Appeal docketed in the Supreme Court this day. (Docketing statement mailed to counsel for appellant.) (SC)19-04252




01/28/2019Notice/OutgoingIssued Notice of Exemption from Settlement Program/File Documents. Transcript request due: 15 days.  Opening brief due: 120 days. (SC)19-04254




02/13/2019Transcript RequestFiled Request for Transcript of Proceedings. Transcripts requested: 05/09/17, 10/17/17, 10/11/18, 10/12/18 To Court Reporter: A. Trevino, K. Murray, N. Hansen, R. Walker.  (SC)19-06741




02/20/2019Order/Clerk'sFiled Order Granting Telephonic Extension.  Appellant's Docketing Statement due:  March 5, 2019.  (SC)19-07775




02/25/2019Docketing StatementFiled Docketing Statement Civil Appeals. (SC)19-08416




03/06/2019TranscriptFiled Notice from Court Reporter. Nicole J. Hansen stating that the requested transcripts were delivered.  Dates of transcripts: 10/12/18. (SC)19-10139




03/06/2019TranscriptFiled Notice from Court Reporter. Kate Murray stating that the requested transcripts were delivered.  Dates of transcripts: 10/11/18. (SC)19-10141




03/06/2019TranscriptFiled Notice from Court Reporter. Amy Jo Trevino stating that the requested transcripts were delivered.  Dates of transcripts: 10/17/17. (SC)19-10142




05/16/2019Notice/IncomingFiled Respondent's Notice Suggestion of Death.19-21584




05/21/2019Order/ProceduralFiled Order.  Counsel for respondent Janie L. Mulrain has filed a suggestion of death informing this court that respondent Dinny Frasier passed away during the pendency of this litigation.  Counsel's (for Dinny Frasier) Response due:  21 days.  (SC)19-22230




05/28/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Appellant's Opening Brief and Appendix due: June 11, 2019. (SC).19-22958




06/07/2019Order/Clerk'sFiled Order Granting Extension Per Telephonic Request. Respondent Dinny Frasier's Response to this Court's Order Filed on May 21, 2019 due: June 25, 2019. (SC).19-24759




06/11/2019BriefFiled Appellant's Opening Brief. (SC)19-25370




06/11/2019AppendixFiled Appendix to Opening Brief - Volumes 1-3. (SC)19-25371




06/11/2019AppendixFiled Appendix to Opening Brief - Volumes 4-6. (SC)19-25372




06/11/2019AppendixFiled Appendix to Opening Brief - Volumes 7-8. (SC)19-25373




06/11/2019AppendixFiled Appendix to Opening Brief - Volumes 9-10. (SC)19-25374




06/25/2019MotionFiled Respondent Dinny Frasier's Response to Order; and Request for Extension of Time. (SC)19-27296




07/03/2019Order/ProceduralFiled Order Granting Motion. Counsel shall have until August 26, 2019, to (1) file a motion for the substitution of a personal representative; (2) inform this court whether additional time is required for the substitution of a personal representative; or (3) inform this court that Ms. Frasier has no personal representative. (SC).19-28493




07/10/2019MotionFiled Respondent Dinny Frasier's Motion for Extension of Time to File its Answering Brief (First Request). (SC)19-29348




08/07/2019Order/ProceduralFiled Order Granting Motion and to File Documents. The personal representative of respondent Dinny Frasier shall have until September 9, 2019, to file and serve the answering brief. To date, respondents Premier Trust, Inc.; Janie Mulrain; Nori Frasier; and Bradley Frasier have failed to file their answering briefs, which were due to be filed on or before July 11, 2019.  These respondents shall have 14 days from the date of this order to file and serve the answering briefs. (SC).19-33294




08/15/2019BriefFiled Respondent Premier Trust's Answering Brief. (SC)19-34448




08/26/2019MotionFiled Respondent's Motion for Substitution of Personal Representative of Dinny Frasier Pursuant to NRAP 43(a)(1). (SC)19-35607




08/26/2019BriefFiled Proper Person Respondent Bradley L. Frasier, M.D.'s Answering Brief. (SC)19-35629




09/04/2019Order/ProceduralFiled Order Substituting Personal Representative.  The clerk of this court shall substitute Stanley H. Brown, Jr. as the personal representative of respondent Dinny Frasier, and shall amend the caption in this appeal to conform to the caption on this order.  Mr. Brown shall have until September 9, 2019, to file and serve an answering brief.  Appellant shall have 30 days from service of Mr. Brown's answering brief to file and serve a reply brief, if deemed necessary.  This appeal will be resolved without an answering brief from respondents Janie Mulrain and  Nori Frasier.  (SC)19-36836




09/09/2019BriefFiled Respondent Dinny Frasier's Answering Brief. (SC).19-37726




09/09/2019AppendixFiled Appendix to Answering Brief - Volume 1. (SC).19-37727




09/09/2019AppendixFiled Appendix to Answering Brief - Volume 2. (SC).19-37729




09/12/2019Notice/IncomingFiled Janie Mulrain's Joinder to Respondent's Answering Brief. (SC)19-38303




10/09/2019MotionFiled Appellant's Motion to Strike Bradley L. Frasier, M.D.'s Answering Brief.  (SC)19-41781




10/09/2019MotionFiled Appellant's Motion to Extend Time to File Reply Brief.  (SC)19-41782




11/21/2019Order/ProceduralFiled Order. Appellant has filed a motion to strike the answering brief of pro se respondent Bradley L. Frasier. The motion to strike is denied. Appellant's Reply Brief due: 21 days. (SC).19-47686




12/11/2019MotionFiled Appellant's Motion to Extend Time to File Reply Brief. (SC)19-50268




12/18/2019Order/ProceduralFiled Order Granting Motion.  Appellant's Reply Brief due:  January 2, 2020.  (SC)19-51244




01/02/2020BriefFiled Appellant's Reply Brief. (SC).20-00192




01/03/2020Case Status UpdateBriefing Completed/To Screening. (SC).


04/16/2020AppendixFiled Appendix Amended Volume 5. (SC).20-14542




04/16/2020AppendixFiled Appendix Amended Volume 6. (SC).20-14638




06/24/2020Order/ProceduralFiled Order Submitting for Decision Without Oral Argument.  (SC)20-23402




08/27/2020Opinion/DispositionalFiled Authored Opinion. "Affirmed in part, reversed in part, and remanded with instructions." Before: Parraguirre/Hardesty/Cadish. Author: Hardesty, J. Majority: Hardesty/Parraguirre/Cadish. 136 Nev. Adv. Opn. No. 56. NNP20-RP/JH/EC. (SC).20-31554




09/21/2020RemittiturIssued Remittitur. (SC).20-34576




09/21/2020Case Status UpdateRemittitur Issued/Case Closed. (SC).


10/01/2020RemittiturFiled Remittitur. Received by District Court Clerk on September 23, 2020. (SC)20-34576





Combined Case View